Case: 12-13703   Date Filed: 05/24/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-13703
                          Non-Argument Calendar
                        ________________________

                  D.C. Docket No. 6:10-cv-01425-JA-GJK



CRYSTAL COLEMAN,

                                                      Plaintiff - Appellant,

                                   versus

CIRCLE K. STORES, INC., et al.,

                                                      Defendants,

CONSTITUTION STATE SERVICES, LLC,

                                                      Defendant - Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (May 24, 2013)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
                Case: 12-13703       Date Filed: 05/24/2013      Page: 2 of 4


       Crystal Coleman appeals the district court’s grant of summary judgment in

favor of Constitution State Services, LLC, (CSS) on her malicious prosecution

claim. After careful review, we affirm. 1

       While working for Circle K. Stores, Inc., (Circle K) on June 28, 2006,

Coleman injured her back. She filed a worker’s compensation claim and received

benefits until October 25, 2006, when her treating physicians concluded she had

reached maximum medical improvement. Coleman then filed a petition in state

court for additional benefits. In connection with this petition, Coleman stated she

had never had any serious prior lower-back problems. CSS received a portion of

Coleman’s medical records, however, which revealed that she had previously

complained of, and sought treatment for, lower-back pain on numerous occasions.

Based on this inconsistency, CSS referred Coleman’s case to the Florida

Department of Financial Services (DFS). DFS investigated and concluded there

was probable cause to believe Coleman made false, fraudulent, and misleading

statements for the purpose of obtaining workers’ compensation benefits, in

violation of Florida law. See Fla. Stat. § 440.105(4)(b). Coleman was charged

with theft and workers’ compensation fraud but acquitted in state court.



1
  We issued a jurisdictional question in this case and ordered Coleman to amend her complaint to
properly plead citizenship of the parties. See 28 U.S.C. § 1653. After review of the amended
complaint and CSS’s response to the jurisdictional question, we conclude we have subject matter
jurisdiction.


                                               2
                   Case: 12-13703       Date Filed: 05/24/2013        Page: 3 of 4


          Coleman then sued CSS and Circle K for malicious prosecution. 2 The

district court rendered summary judgment in favor of CSS, concluding CSS had

probable cause to refer Coleman’s case to DFS. This is Coleman’s appeal.

          “We review a trial court’s grant of a motion for summary judgment de novo,

viewing the record and drawing all reasonable inferences in the light most

favorable to the non-moving party.” Sims v. MVM, Inc., 704 F.3d 1327, 1330 n.2

(11th Cir. 2013). The movant bears the initial burden to demonstrate that there are

no disputed material facts and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). To survive summary judgment, the nonmoving party

must then “show that specific facts exist that raise a genuine issue for trial.” Dietz

v. Smithkline Beecham Corp., 598 F.3d 812, 815 (11th Cir. 2010).

          To prevail in a malicious prosecution action, Coleman must establish,

among other things, “that the criminal proceeding was initiated by [CSS] without

probable cause, i.e., without a reasonable ground of suspicion . . . that [Coleman] is

guilty of the offense with which [s]he is charged.” Alterra Healthcare Corp. v.

Campbell, 78 So. 3d 595, 602 (Fla. Dist. Ct. App. 2011) (internal quotation marks

omitted). The district court found CSS was entitled to summary judgment because

CSS had probable cause to refer Coleman’s case to DFS.




2
    Coleman settled her claims with Circle K and they are not a part of this appeal.


                                                   3
              Case: 12-13703    Date Filed: 05/24/2013    Page: 4 of 4


      We agree. Coleman’s statements that she had no previous lower-back

problems were inconsistent with her medical history. Specifically, Coleman stated

in her deposition that she had only had minor pulled muscles in her lower back

before the June 2006 injury. On the intake form that she completed for the

physician who treated her for the June 2006 accident, she also indicated that she

had not had lower-back pain in the past. But Coleman’s medical records told a

different story. She sought treatment for significant lower-back pain from Dr.

Barry Rose beginning in 1995 and culminating with a visit on June 20, 2006, less

than one week before her work accident.

      Coleman argues it was improper for CSS to rely on Dr. Rose’s medical

records because he later corrected them and CSS was aware of this correction prior

to referring Coleman’s case to DFS. Dr. Rose testified, however, that his records

were erroneous only as to one visit and that he had treated Coleman for lower-back

pain on numerous occasions in the past. Given these inconsistencies, CSS had

probable cause to believe that Coleman had violated Florida law by making a false

statement in connection with her worker’s compensation claim. See Alterra, 78

So. 3d at 595. The district court therefore did not err in rendering summary

judgment in CSS’s favor. See id.; see also Dietz, 598 F.3d at 815.

      For the above reasons, the judgment of the district court is

      AFFIRMED.



                                          4